DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 11-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2005/0232250) in view of Jitkoff et al. (US 2012/0035932).
 	Regarding claim 1, Craig et al. (“Craig”) teaches a device-implemented method comprising: 
receiving, by a first communication device (i.e., by subscriber A (subscriber 20a)), a spoken command for initiating communication with a second communication device, the spoken command indicating the second communication device (i.e., a call command supplied by the subscriber 20a to initiate an outgoing telephone call by uttering a command, such as “call Mom”, or by speaking the telephone number to be dialed”; para. [0026]); 
responsive to receiving the spoken command: 
determining, by the first communication device, a device identifier associated with the second communication device based upon the spoken command (i.e., utilizing speech recognition resources to interpret a spoken number within the call request to identify the destination number; para. [0032]); and
initiating, by the first communication device, a communication channel with the second communication device using the device identifier associated with the second communication device, the communication channel configured to support one or more media streams over an Internet Protocol (IP) network with the second communication device (i.e., the user interface source, as shown in figure 1, establishing a second real-time protocol (RTP) data stream 16b and telephone gateway 12 establishing a connection via the call leg 22b to form a second communication channel to the destination party 20b; para. [0032]-[0033]).
 	It should be noticed that Craig further teaches that the subscriber 20a may converse with the destination party 20b by transferring the media stream of RTP streams 16a and 16b across the established bridge 16c (para. [0034]). Once a disconnect condition is detected, the user interface resource 14a terminates the connection (para. [0033]). Craig failed to clearly teach the features of receiving, by the first communication device, a media stream input and transmitting, by the first communication device, an outgoing media stream containing the media stream input to the second communication device via the communication channel. However, Jitkoff et al. (“Jitkoff”) teaches a mobile computing device capable to receive user input, via a microphone 422, as shown in figure 4, audible sounds, such as voice data (media stream input) and converts it into electrical signal that may be digital encoded and stored in a local memory of the device (para. [0084]) and transmitting the voice data a corresponding computing device, such as a personal computer 470, as shown in figure 4 (para. [0096] and [0099]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving, by the first communication device, a media stream input and transmitting, by the first communication device, an outgoing media stream  containing the media stream input to the second communication device via the communication channel, as taught by Jitkoff, into view of Craig in order to provide conversations between the first communication device and the second communication device.
	Regarding claim 2, Jitkoff further teaches the feature of receiving, by the mobile computing device, configuration information, such as contact to identify an individual and information about that individual (i.e., a phone number, an email address, etc.); para. [0102].
	Regarding claim 4, Craig further also note the establishing a second real-time protocol (RTP) data stream 16b and telephone gateway 12 establishing a connection via the call leg 22b to form a second communication channel to the destination party 20b based on identified destination number in the spoken command in the paragraphs [0032]-[0033], as discussed above.
	Regarding claim 5, Jitkoff further teaches the mobile computing device 410 may communicate with a social network 474 by using a voice recognition service 472 for a request of retrieving information, such as a phone number, etc., related as acquaintances and may provide the retrieved telephone number to the mobile computing device 410 (para. [0100]-0102]).
	Regarding claim 6, Craig further teaches the feature of conversing with the destination party 20b (i.e., receiving incoming media stream from the destination party 20b) over the established call legs as the communication channel (para. [0033]).	Regarding claim 11, Craig teaches a first communication device (i.e., a subscriber 20a, as shown in figure 1) comprising: 
a processor configured to:
receiving from a user (i.e., by subscriber A (subscriber 20a)) a spoken command for initiating communication with a second communication device, the spoken command indicating the second communication device (i.e., a call command supplied by the subscriber 20a to initiate an outgoing telephone call by uttering a command, such as “call Mom”, or by speaking the telephone number to be dialed”; para. [0026]); 
responsive to receiving the spoken command: 
determining a device identifier associated with the second communication device based upon the spoken command (i.e., utilizing speech recognition resources to interpret a spoken number within the call request to identify the destination number; para. [0032]); and
initiating a communication channel with the second communication device using the device identifier associated with the second communication device, the communication channel configured to support one or more media streams over an Internet Protocol (IP) network with the second communication device (i.e., the user interface source, as shown in figure 1, establishing a second real-time protocol (RTP) data stream 16b and telephone gateway 12 establishing a connection via the call leg 22b to form a second communication channel to the destination party 20b; para. [0032]-[0033]).
 	It should be noticed that Craig further teaches that the subscriber 20a may converse with the destination party 20b by transferring the media stream of RTP streams 16a and 16b across the established bridge 16c (para. [0034]). Once a disconnect condition is detected, the user interface resource 14a terminates the connection (para. [0033]). Craig failed to clearly teach the features of receiving a media stream input and transmitting an outgoing media stream containing the media stream input to the second communication device via the communication channel. However, Jitkoff teaches a mobile computing device capable to receive user input, via a microphone 422, as shown in figure 4, audible sounds, such as voice data (media stream input) and converts it into electrical signal that may be digital encoded and stored in a local memory of the device (para. [0084]) and transmitting the voice data or stream data to a corresponding computing device, such as a personal computer 470, as shown in figure 4 (para. [0096] and [0099]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of receiving a media stream input and transmitting an outgoing media stream  containing the media stream input to the second communication device via the communication channel, as taught by Jitkoff, into view of Craig in order to provide conversations between the first communication device and the second communication device.
	Regarding claim 12, Jitkoff further teaches the feature of receiving, by the mobile computing device, configuration information, such as contact to identify an individual and information about that individual (i.e., a phone number, an email address, etc.); para. [0102].
 	Regarding claim 14, Craig further also note the establishing a second real-time protocol (RTP) data stream 16b and telephone gateway 12 establishing a connection via the call leg 22b to form a second communication channel to the destination party 20b based on identified destination number in the spoken command in the paragraphs [0032]-[0033], as discussed above.
	Regarding claim 15, Jitkoff further teaches the mobile computing device 410 may communicate with a social network 474 by using a voice recognition service 472 for a request of retrieving information, such as a phone number, etc., related as acquaintances and may provide the retrieved telephone number to the mobile computing device 410 (para. [0100]-0102]).
	Regarding claim 16, Craig further teaches the feature of conversing with the destination party 20b (i.e., receiving incoming media stream from the destination party 20b) over the established call legs as the communication channel (para. [0033]).


Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2005/0232250) in view of Jitkoff et al. (US 2012/0035932), as applied to claims 1-2 and 11-12 above, and further in view of Allen et al. (US 2002/0162010).
 	Regarding claims 3 and 13, Craig further teaches the feature of storing the configuration information for the second communication in the subscriber databases 24. Craig and Jitkoff, in combination, failed to teach the feature of storing, by the first communication device, the configuration information for the second communication device in a memory of the first communication device. However, Allen et al. (“Allen”) teaches a fiber channel network, as shown in figure 2, allowing devices to connect and communicate with one other. Allen further teaches the fiber channel network comprising a fiber channel host device 320 connected to a fiber channel interconnected 300 (read on the first communication device) and communicated with an SCSI device A 340    (read on the second communication device) via bridge 330. The SCSI device A 340 has its own configuration information, such as unique identifier, product identifier, and serial number. The fiber channel host device 320 may query or request the device identifier associated with the SCSI device A 340. Upon recipient of the SCSI device A’s identifier information, the fiber channel host device 320 stores the device identifier to use as a comparator for subsequent operation (para. [0028] and [0049]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of storing, by the first communication device, the configuration information for the second communication device in a memory of the first communication device, as taught by Allen, into view of Craig and Jitkoff in order to quickly establish an instant communication at a subsequent or future call.

Claims 7-10 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2005/0232250) in view of Jitkoff et al. (US 2012/0035932), as applied to claims 1-2 and 11-12 above, and further in view of Ginde (US 8,832,298).
 	Regarding claims 7, 9-10, 17 and 19-20, Craig and Jitkoff, in combination, teach all subject matters as claimed above, except for the feature of displaying, by an indicator light of the first communication device, an indication of the incoming media stream including a video component. However, Ginde teaches such feature in col.10, lines 37-45 for a purpose selectively provide user data of from remote terminals to a display screen of terminal A.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of displaying, by an indicator light of the first communication device, an indication of the incoming media stream, as taught by Ginde, into view of Craig and Jitkoff, in order to provide user data of the second communication device to a user of the first communication device.
	Regarding claim 8 and 18, Ginde further teaches the features of providing ring tones or announcement as audio component for the incoming media stream in col.10, lines 49-51.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 9,204,095 (hereinafter “’Patent ‘095”) in view of Craig et al. (US 2005/0232250). 
 	Regarding claims 1 and 11, each of the patented claims 1 and 16 of the Patent ‘095 teaches all subject matters as recited, except for the feature of using voice activated dialing (spoken command) to initiate the call. However, Craig teaches such feature in paragraphs [0009] and [0032] for a purpose of establish a communication channel to a remote subscriber B or second communication device.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of using voice activated dialing (spoken command) to initiate the call to the second communication device, as taught by Craig, into view of Patent ‘095 in order to establish a communication channel to the second communication device using the well-known voice activated dialing.
	Regarding claims 2-10 and 12-20, the claims depend on the independent claims 1 and 11, respectively. Therefore, they are rejected with the same reasons set forth above.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        	
						
Date: November 2022